                                                                                           FILED
                                                                                  2019 Jun-26 AM 09:02
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 DAVID LAMAR JOHNSON,                      )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )     5:18-cv-02020-RDP-SGC
                                           )
 STEVE MARSHALL,                           )
                                           )
       Respondent.                         )

                           MEMORANDUM OPINION

      On May 31, 2019, the Magistrate Judge entered a report recommending

Petitioner’s motion to dismiss be construed as a notice of voluntary dismissal

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and that this

action be dismissed. (Doc. 13). The Magistrate Judge advised Petitioner of his right

to file specific written objections to the report within fourteen (14) days. (Id. at 2-

3). The court has not received objections from Petitioner within the time prescribed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is ADOPTED and the recommendation is ACCEPTED. Accordingly, Petitioner’s

motion to dismiss (Doc. 12) is due to be construed as a notice of voluntary dismissal

pursuant to Rule 41(a)(1)(A)(i) and this action is due to be dismissed without

prejudice.
A separate order will be entered.

 DONE and ORDERED this June 26, 2019.



                                _________________________________
                                R. DAVID PROCTOR
                                UNITED STATES DISTRICT JUDGE




                                    2
